Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
2.	The amendment filed on February 24, 2021 has been received and made of record. Applicant maintained claims 1-20 of which claim 1 is independent claim. Therefore, claims 1-20 are pending for consideration.


 

Response to Arguments

3.	Applicant's arguments in “Remarks” filed on February 24, 2021 have been fully considered but they are not persuasive to withdraw the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph to claims 1-20. 

Applicant’s First Arguments: in Page-6 of “Remarks” filed on February 24, 2021 Although it is admitted that the claim terms “first metal portions”, “second metal portions”, “third metal portions”, and “fourth metal portions” are not explicitly described in the specification, Applicant reminds the Examiner that a patentee may be his own lexicographer and submits that these terms are supported in at least in FIG. 6 and paragraphs [0076]-[0078] of the specification.
Examiner’s Response: The examiner agreed that the patentee might have his/her own lexicography. However, the examiner would like to mention that specification should contain at least some description in the specification from where one of ordinary skill in the art understand the applicant’s claim invention. From fig.6, one of ordinary skill in the art could not understand first sensing cell and second sending cell of the touch panel. Figs.1-2 and 6 are two different embodiments.  Applicant could not claim subject matter from two different embodiments. Claims limitations, “the plurality of sensing electrodes comprising first sensing electrodes extended in a first direction and second sensing electrodes extended in a second direction” are from the exemplary embodiment of figs.1&2. According to another exemplary embodiment of fig.6, claim limitations do not match with the figure shown. Because plurality of first sensing electrodes comprises both sensing cells 51 and auxiliary cells 55. Sensing cells 51 are arranged in horizontal direction and 55 are in vertical direction. Therefore, the plurality of first sensing electrodes are arranged in both the horizontal direction and the vertical direction. The same arguments applied to the second sensing electrodes which are in both the vertical and horizontal direction. In order to overcome the rejection, the applicant is suggested to amend the claim limitations by reciting “a 

Applicant’s Second Arguments: in Page-6 of “Remarks” Paragraph [0076] discloses that first auxiliary cell 55 and second auxiliary cell 65 are formed of metal lines, and these elements respectively correspond to claim terms “second metal portion” and “fourth metal portion”. In addition, first sensing cell 51 and second sensing cell 61 respectively correspond to claim terms “first metal portion” and “third metal portion”, which are clearly shown in FIG. 6. The openings in these various metal portions, as claimed, are also shown in FIG. 6.

Examiner’s Response: The examiner did not agree with the applicant’s arguments. MPEP in 2163. II A. 3(b) describes “to comply with the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, 365, or 386, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure. When an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation." Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998); see also In re Wright, 866 F.2d 422, 425, 9 USPQ2d 1649, 1651 (Fed. Cir. 1989); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972).

Further 2163.05 B. II discloses “the introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967). In Ex parte Ohshiro, 14 USPQ2d 1750 (Bd. Pat. App. & Inter. 1989), the Board affirmed the rejection under 35 U.S.C. 112, first paragraph, of claims to an internal combustion engine which recited "at least one of said piston and said cylinder(head) having a recessed channel." The Board held that the application which disclosed a cylinder head with a recessed channel and a piston without a recessed channel did not specifically disclose the "species" of a channeled piston.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim limitations, "wherein: each of the first sensing electrodes comprises a plurality of first metal portions arranged in the first direction and a plurality of second metal portions; each of the second sensing electrodes comprises a plurality of third metal portions arranged in the second direction and a plurality of fourth metal portions; at least two second metal portions are disposed between two claim 1 are not described in specification in such way from where one of ordinary skill in the art readily understands the claimed invention. NO where in the ”specification" submitted on January 28, 2020 describes the limitations in the current application or even in the parent applications(13/584879, 14/995520, 15/958137). Therefore, priority for the limitations could not be claimed as in original filing date of the parent application. Therefore, the limitations are considered as new matter in the current continued child application of parent applications 13/584879, 14/995520, 15/958137. 

Claims 2-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because of their dependency on the rejected base claims respectively.

Conclusion

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692